United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
RESEARCH LABRATORY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1849
Issued: September 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 19, 2016 appellant filed a timely appeal from a May 3, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease claim causally related to factors of his federal employment.
FACTUAL HISTORY
On January 26, 2016 appellant, a 38-year-old electrical engineer, filed an occupational
disease claim (Form CA-2) alleging that he developed a respiratory condition due to exposure to
1

5 U.S.C. § 8101 et seq.

mold in the workplace. He stated that his office experienced severe flooding in 2015 and
significant mold and mildew were found growing in his office. Appellant claimed that he
developed symptoms of hoarseness, persistent coughing, sore throat, and occasional loss of voice
as a result. He submitted a photograph of the mold and stated that at his annual physical
examination, his general practitioner indicated that his complaints were not symptoms of a cold
and that a pulmonologist later confirmed that the condition was related to mold exposure.
Appellant indicated that he first became aware of his condition on August 5, 2015 and related it
to his federal employment on January 8, 2016. He did not stop work.
In a March 22, 2016 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement reiterating the factual history of his claim (rd
4-14-16) and a February 17, 2016 report from Aerosol Monitoring & Analysis, Inc. confirming
the existence of mold in the workplace.
In an April 12, 2016 e-mail message B.D., appellant’s supervisor, wrote that he concurred
with appellant’s claims about the events that transpired relating to mold problems in his office
and the dates of flooding. He further indicated that appellant was exposed continuously while at
work until such time that the mold was discovered.
Dr. Depak Soni, a pulmonologist, examined appellant on April 8, 2016 and diagnosed
cough, wheezing, reactive airway disease, and posterior rhinorrhea. He indicated that appellant’s
current symptoms were due to exposure to mold in the workplace. Dr. Soni explained that mold
exposure was a well-known trigger for wheezing and reactive airway disease.
By decision dated May 3, 2016, OWCP found that the medical evidence of record was
insufficient to establish causal relationship between appellant’s diagnosed conditions and factors
of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, and that an injury3 was sustained in the performance
of duty. These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
2

Id.

3

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

2

employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish respiratory
conditions in the performance of duty. Appellant submitted a statement in which he identified
the factors of employment that he believed caused the condition, including exposure to mold and
mildew, which OWCP accepted as factual. However, in order to establish a claim that he
sustained an employment-related injury, he must also submit rationalized medical evidence
which explains how his medical conditions were either caused or aggravated by the implicated
employment factors.7 The medical evidence appellant submitted fails to establish that federal
employment factors caused or aggravated his respiratory conditions.
In his report, Dr. Soni diagnosed a cough, wheezing, reactive airway disease, and
posterior rhinorrhea and opined that appellant’s conditions were due to exposure to mold in the
workplace. He noted that mold exposure is a well-known trigger for wheezing and reactive
airway disease. However, Dr. Soni failed to provide a rationalized opinion explaining how
factors of appellant’s federal employment, such as exposure to mold and mildew, caused or
aggravated his respiratory conditions. He noted that appellant’s conditions occurred while he
was at work, but such generalized statements do not establish causal relationship because they
merely repeat appellant’s allegations and are unsupported by adequate medical rationale
explaining how his physical activity at work actually caused or aggravated the diagnosed
conditions.8 The Board has held that the mere fact that appellant’s symptoms arose during a
period of employment or produce symptoms revelatory of an underlying condition does not
establish a causal relationship between appellant’s conditions and his employment factors.9
Lacking thorough medical rationale on the issue of causal relationship, the Board finds that

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 3.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008).

8

See K.W., Docket No. 10-0098 (issued September 10, 2010).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

Dr. Soni’s report is insufficient to establish that appellant sustained an employment-related
injury.10
As appellant has not submitted rationalized medical evidence sufficient to establish that
he sustained an injury causally related to the accepted employment factors, he failed to meet his
burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed respiratory conditions causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

See E.V., Docket No. 15-1759 (issued January 8, 2016) (where the Board found that the employee was exposed
to black mold at her workplace, but failed to submit sufficient medical evidence to establish that her diagnosed
pneumonia condition was causally related to her exposure to mold at work).

4

